Citation Nr: 0638348	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  02-19 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral spondylosis, 
L5 with spondylolisthesis, L5 on S1 (claimed as a lower back 
injury). 


REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from August 1972 to August 
1975. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

This case was previously remanded for further development by 
the Board in October 2004.  The required development having 
been completed, this case is appropriately before the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The veteran requested a hearing, but withdrew the request.  
There is no request by the veteran to reschedule the hearing. 
Therefore, the request for a hearing will be considered 
withdrawn and the Board will proceed with review on the 
present record.  See 38 C.F.R. § 20.702 (2006).


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's low back 
disability is a congenital defect.

2.  The evidence does not show that the veteran sustained a 
superimposed disease or chronic injury to the low back during 
service.


CONCLUSION OF LAW

Bilateral spondylosis, L5 with spondylolisthesis, L5 on S1, 
claimed as a lower back injury, was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 4.9, 4.57 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  VCAA notice, consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran received VCAA notice 
subsequent to the initial unfavorable AOJ decision.  However, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Although full 
VCCA-complying notice was not provided prior to the initial 
adjudication of this claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the case 
was then readjudicated by the RO.   
See Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006).
 
The RO provided the veteran with October 2001, November 2004, 
and May 2005 letters, fully notifying the veteran of what is 
required to substantiate his service connection claim.  VA 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  He was also asked to submit any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  The notification letters also 
specifically notified the veteran to provide any evidence in 
his possession pertaining to his claims.  Thus, the Board 
finds that VA fully notified the veteran of what is required 
to substantiate the claim for service connection. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.      § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date.  As the Board concludes below that the preponderance of 
the evidence is against the veteran's claim, no effective 
date will be assigned and there is no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present claim, service medical records, VA treatment 
records and a VA examination is of record.  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks service connection for bilateral 
spondylosis, L5 with spondylolisthesis, L5 on S1, claimed as 
a lower back injury.  The veteran claims that he had back 
pain in-service and saw a medic.  The veteran stated that six 
to eight months after his discharge, he saw a physician for 
x-rays but the clinic no longer exists and he does not have 
copies of the x-rays.  The veteran reported that he has read 
books on his bad back and that spondylosis and 
spondylolisthesis is nothing more than old injuries or trauma 
to a disc.   The veteran also asserted that he has not seen 
any doctors for his back.  According to the veteran, he was 
previously able to live with the pain; however, his condition 
deteriorated with time.  The veteran reported that he 
recently aggravated his back condition by slipping on his 
right leg.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2006).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 
The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The provisions of 38 C.F.R. § 4.9, 4.57 make a distinction 
between congenital and acquired defects.  Service connection 
for congenital or developmental defect is precluded by 
38 C.F.R. § 3.303(c), 4.9.  VA's Office of the General 
Counsel has distinguished between congenital or developmental 
defects, for which service connection is precluded by 
regulation, and congenital or hereditary disease, for which 
service connection may be grated, if initially manifested in 
or aggravated by service.  O.G.C. Prec. Op. 82-90, 55 Fed 
Reg. 45711 (1990); O.G.C. Prec. Op. 67-90, 55 Fed. Reg. 43253 
(1990).  Defects were defined as "structural or inherent 
abnormalities or conditions that are more or less stationary 
in nature."  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 
(1990).  However, congenital or development defects may be 
service-connected where a superimposed injury occurs during, 
or as a result of, active service.  VAOPGCPREC 82-90.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

A June 1974 service medical record shows pain in the right 
lower quadrant of the back.  The veteran reported that the 
pain started two weeks ago.  All other service medical 
records, including the veteran's separation examination, do 
not show any complaint or finding of lumbosacral strain or 
back pain.   

A September 1976 VA orthopedic examination showed that the 
veteran had pain in the left shoulder.  There is no complaint 
or finding of lumbosacral strain or back pain.

February 2001 views of the lumbosacral spine showed bilateral 
spondylosis of L5 with first degree spondylolisthesis of L5 
on S1. 

August 2001 VA treatment records show back pain; the veteran 
reported that he may have injured his back in-service.  

In a November 2004 letter, the veteran stated that he was in 
the military when he had excrutiating back pain.
  
At a June 2005 VA examination, the examiner reviewed the 
claims file with particular attention to the Board's remand 
and the veteran's November 2004 letter.  The examiner noted 
that the veteran's service medical records showed a single 
entry dated June 17, 1974 where the veteran complained of 
lower back pain, the physical assessment showed "right lower 
back", and the veteran stated that the pain started two 
weeks prior.  The veteran provided the history that he 
developed low back pain following an episode of weight 
lifting.  This pain increased to the point a week later that 
he went in for assessment.  The examiner stated that the 
veteran apparently responded to minimal treatment with anti-
inflammatory medication as there was no significant evidence 
of a follow-up examination in the service medical records.  
The examiner noted that there is no mentioned of a back 
problem in his June 1975 separation examination or in a 
September 1976 compensation and pension examination.  The 
examiner stated that the current back symptoms had their 
origin in 2001 when the veteran slipped and one leg went 
forward.  The examiner stated that the veteran experienced 
immediate pain in the lower back with pain in the left lower 
extremity.  Currently, the veteran's pain is in the midline 
of the lower back with five to seven episodes of left greater 
than right lower extremity pain described as "buckling." 
The veteran described the pain as being an ache or a 
stiffness having a constant intensity level of approximately 
four out of ten, increasing to six out of ten with activity.  
He first went to the VA following the episodes of back pain 
in 2001.

Examination of the back demonstrated a diffuse area of 
discomfort which is poorly localized to the lumbosacral 
region.  The veteran had some mild tenderness to palpation 
and percussion starting at about the spinous process of L1 
and extending down to the middle of the sacrum.  There was no 
significant spasm noted while he was standing.  He has 
complete deconditioning of the normal posture with flattening 
of the normal lumbar lordosis and a "stoop shoulder" upper 
extremity positioning with increased dorsal kyphosis.  The 
range of motion in the lumbar spine on flexion was 0 to 65 
degrees with painful arc from 30 to 65 degrees manifested 
mainly by complaints of pain and some mild spasm in the 
lumbosacral junction.  Extension was 0 to 20 degrees with 
complaints of pain starting at about 10 degrees and extending 
over the remaining arc of extension.  There was no 
significant spasm noted, however, he complained of pain on 
extension.  X-rays of the lumbar spine demonstrated a grade 
1/2 spondylolisthesis of the vertebral body of L5 on S1 
secondary to bilateral spondylosis (pars interarticularis 
defect of L5).  The diagnoses were lumbar strain, resolved; 
spondylosis L5 bilateral pars with spondylolisthesis, grade 2  
L5 on S1; and chronic low back pain without evidence of 
radiculopathy.  

The examiner stated that the veteran most likely had a 
congenital pars interarticularis defect at L5 with most 
likely no evidence of spondylolisthesis on his x-rays in the 
1970's.  Over time, the spondylolisthesis has developed as a 
result of progression of vertebral displacement as a result 
of the spondylolisthesis of the pars interarticularis at L5.  
The medical rationale for stating that it was most likely 
congenital rather than traumatic is that he did not 
experience any direct or indirect trauma to his lower back 
that could have produced enough stress across the pars 
interarticularis to cause a bilateral fracture.  Given the 
congenital nature of the pars interarticularis defect, if he 
had sustained a significant exacerbation of low back pain as 
a result of lifting weights, changing a tire, or other 
activities related to his military occupational specialty, it 
would be very likely that he would have had continuous back 
problems and required at least some type of diagnostic 
assessment with intervention to treat his back pain.  The 
examiner stated that this was not the case.  The examiner 
stated that the veteran did not even mention his back at the 
time of his discharge from the military on separation 
examination and did not have back complaints during his 
September 1976 compensation and pension examination, a little 
over a year after his discharge from the military.  In his 
November 2004 letter, the veteran stated that he had not seen 
any doctors for his back.  If the veteran had experienced 
significant exacerbation of a pre-existing congenital 
spondylosis at L5 condition, he more likely would have sought 
ongoing care for his back after discharge.  The examiner 
opined that the veteran sustained a simple lumbar strain 
injury to his lower back while he was on active duty.  The 
current diagnosis of spondylosis at L5 with spondylolisthesis 
grade 2 of L5 on S1 is not a result of trauma or a result of 
an exacerbation of a pre-existing condition while on active 
duty, but is in fact a normal progression of the condition as 
described.  It is the opinion of this examiner that it is not 
likely that this veteran's current lower back condition had 
its onset while the veteran was serving on active duty.    

Based on a review of the service medical records and 
examinations on file, the Board concludes that there is no 
medical evidence to support a finding that the veteran's 
bilateral spondylosis was incurred during service.  Upon 
review of the veteran's service medical records on file and 
post-service medical records, the objective medical evidence 
reflects that the veteran has a current diagnosis of 
spondylosis at L5 with spondylolisthesis grade 2 of L5 on S1.  
The probative evidence of record reflects that the veteran's 
low back disability is congenital in origin.  As noted, the 
June 2005 examiner opined that the current diagnosis of 
spondylosis at L5 with spondylolisthesis grade 1/2 of L5 on 
S1 is not a result of trauma or a result of an exacerbation 
of a pre-existing condition while on active duty, but is in 
fact a normal progression of the congenital pars 
interarticularis defect at L5.  Congenital or developmental 
defects may not be service-connected because they are not 
diseases or injuries under the law.  Thus, as a congenital 
deformity, direct service connection could not be awarded.  
See 38 C.F.R. § 4.9.  VA regulations specifically prohibit 
service connection for a congenital defect, unless such 
defect was subjected to a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90, 
55 Fed. Reg. 45711 (1990) (service connection may not be 
granted for defects of congenital, developmental or familial 
origin, unless the defect was subject to a superimposed 
disease or injury).  
  
The veteran has claimed that his low back pain began in 
service and was due to an in-service injury while lifting 
weights.  There is no evidence, however, to support a finding 
that the veteran sustained a chronic disease or superimposed 
injury of the low back during service.  As previously noted, 
service medical records show a pain in the right lower 
quadrant of the back in July 1974.  However, the veteran's 
subsequent service medical records, including separation, and 
a September 1976 compensation and pension examination, do not 
reflect any complaints related to the low back nor do they 
reflect any injury to the low back.  Based on the lack of 
lower back complaints in-service and a September 1976 VA 
examination, other than the isolated July 1974 record, the 
June 2005 VA examiner opined that the veteran sustained a 
simple lumbar strain injury to his lower back while he was on 
active duty, and that the current diagnosis of spondylosis at 
L5 with spondylolisthesis grade 1/22 of L5 on S1 is not a 
result of trauma or a result of an exacerbation of a pre-
existing condition while on active duty.  The examiner stated 
that the current condition is the normal progression of the 
condition as described.  Therefore, there is no competent 
medical evidence of a superimposed disease or injury during 
service.

In view of the aforementioned, since the competent evidence 
shows that the veteran's low back condition is the natural 
progression of a congenital defect and the preponderance of 
the evidence is against a finding of a superimposed injury or 
disability, there is no basis for granting service connection 
for bilateral spondylosis, L5 with spondylolisthesis, L5 on 
S1.  There is no basis for reasonable doubt so as to resolve 
this matter in favor of the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. 
§§ 3.102, 4.3.  Thus, the veteran's claim of service 
connection for bilateral spondylosis, L5 with 
spondylolisthesis, L5 on S1 is denied.








ORDER

Service connection for bilateral spondylosis, L5 with 
spondylolisthesis, L5 on S1 (claimed as a lower back injury) 
is denied. 





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


